Dismissed and Memorandum Opinion filed August 28, 2015.




                                         In The

                      Fourteenth Court of Appeals

                                NO. 14-15-00105-CV

                         STEPHEN MANLEY, Appellant
                                            V.

   FIRST CASTLE HOMES AND ELIZABETH ALEXANDER, Appellees

                     On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-00391

                  MEMORANDUM                        OPINION


      This is an appeal from a judgment signed January 6, 2015. The clerk’s record was
filed March 16, 2015. No reporter’s record was filed. No brief was filed.

      On July 2, 2015, this court issued an order stating that unless appellant submitted a
brief on or before August 3, 2015, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.

                                         PER CURIAM


Panel consists of Justices Jamison, McCally and Wise.